

117 SRES 75 ATS: Celebrating Black History Month.
U.S. Senate
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 75IN THE SENATE OF THE UNITED STATESFebruary 24, 2021Mr. Booker (for himself, Mr. Scott of South Carolina, Mr. Durbin, Mr. Blunt, Ms. Hassan, Mr. Tillis, Ms. Cortez Masto, Mr. Crapo, Mr. Merkley, Mr. Grassley, Mr. Wyden, Mr. Risch, Ms. Smith, Mr. Cramer, Mr. Markey, Mr. Wicker, Ms. Hirono, Mr. Sullivan, Mr. Brown, Mr. Shelby, Mr. Van Hollen, Mr. Rubio, Mr. Menendez, Mr. Scott of Florida, Ms. Duckworth, Mr. Portman, Mr. Blumenthal, Mr. Hagerty, Mr. Coons, Mr. Lankford, Ms. Baldwin, Mr. Braun, Mrs. Murray, Mr. Graham, Mr. Warner, Ms. Ernst, Mr. Kaine, Mr. Burr, Mrs. Feinstein, Mr. Young, Ms. Rosen, Mr. Murphy, Ms. Sinema, Mrs. Shaheen, Mr. Whitehouse, Mr. Schatz, Mrs. Gillibrand, Ms. Klobuchar, Mr. King, Mr. Bennet, Ms. Warren, Mr. Ossoff, Mr. Heinrich, Mr. Sanders, Mr. Carper, Mr. Casey, Mr. Reed, Mr. Cardin, Ms. Cantwell, Mr. Luján, Mrs. Hyde-Smith, Mrs. Blackburn, and Mr. Hoeven) submitted the following resolution; which was considered and agreed toRESOLUTIONCelebrating Black History Month.Whereas, in 1776, people envisioned the United States as a new nation dedicated to the proposition stated in the Declaration of Independence that all men are created equal, that they are endowed by their Creator with certain unalienable Rights, that among these are Life, Liberty and the pursuit of Happiness;Whereas Africans were first brought involuntarily to the shores of the United States as early as the 17th century;Whereas African Americans suffered enslavement and subsequently faced the injustices of lynch mobs, segregation, and denial of the basic and fundamental rights of citizenship;Whereas, in 2021, the vestiges of those injustices and inequalities remain evident in the society of the United States;Whereas, in the face of injustices, people of good will and of all races in the United States have distinguished themselves with a commitment to the noble ideals on which the United States was founded and have fought courageously for the rights and freedom of African Americans and others;Whereas African Americans, such as Lieutenant Colonel Allen Allensworth, Maya Angelou, Arthur Ashe, Jr., James Baldwin, James Beckwourth, Clara Brown, Blanche Bruce, Ralph Bunche, Shirley Chisholm, Holt Collier, Miles Davis, Louis Armstrong, Larry Doby, Frederick Douglass, W. E. B. Du Bois, Ralph Ellison, Medgar Evers, Aretha Franklin, Alex Haley, Dorothy Height, Jon Hendricks, Olivia Hooker, Lena Horne, Charles Hamilton Houston, Mahalia Jackson, Stephanie Tubbs Jones, B.B. King, Martin Luther King, Jr., Coretta Scott King, Thurgood Marshall, Constance Baker Motley, Rosa Parks, Walter Payton, Bill Pickett, Homer Plessy, Bass Reeves, Hiram Revels, Amelia Platts Boynton Robinson, Jackie Robinson, Aaron Shirley, Sojourner Truth, Harriet Tubman, Booker T. Washington, the Greensboro Four, the Tuskegee Airmen, Prince Rogers Nelson, Recy Taylor, Fred Shuttlesworth, Duke Ellington, Langston Hughes, Muhammad Ali, Elijah Cummings Ella Fitzgerald, Mamie Till, Toni Morrison, Gwen Ifill, Diahann Carroll, Chadwick Boseman, John Lewis, Katherine Johnson, Rev. C.T. Vivian, Hank Aaron, Edith Savage-Jennings, Septima Clark, Mary Mcleod Bethune, Cicely Tyson, Mary Wilson, John Thompson, John Hope Franklin, and Chief Justice of South Carolina Ernest Finney, along with many others, worked against racism to achieve success and to make significant contributions to the economic, educational, political, artistic, athletic, literary, scientific, and technological advancement of the United States; Whereas the contributions of African Americans from all walks of life throughout the history of the United States reflect the greatness of the United States;Whereas many African Americans lived, toiled, and died in obscurity, never achieving the recognition those individuals deserved, and yet paved the way for future generations to succeed;Whereas African Americans continue to serve the United States at the highest levels of business, government, and the military;Whereas the birthdays of Abraham Lincoln and Frederick Douglass inspired the creation of Negro History Week, the precursor to Black History Month;Whereas Negro History Week represented the culmination of the efforts of Dr. Carter G. Woodson, the Father of Black History, to enhance knowledge of Black history through The Journal of Negro History, published by the Association for the Study of African American Life and History, which was founded by Dr. Carter G. Woodson and Jesse E. Moorland;Whereas Black History Month, celebrated during the month of February, originated in 1926 when Dr. Carter G. Woodson set aside a special period in February to recognize the heritage and achievements of Black people in the United States;Whereas Dr. Carter G. Woodson stated, We have a wonderful history behind us. . . . If you are unable to demonstrate to the world that you have this record, the world will say to you, You are not worthy to enjoy the blessings of democracy or anything else.;Whereas, since its founding, the United States has imperfectly progressed toward noble goals;Whereas the history of the United States is the story of people regularly affirming high ideals, striving to reach those ideals but often failing, and then struggling to come to terms with the disappointment of that failure, before committing to try again;Whereas, on November 4, 2008, the people of the United States elected Barack Obama, an African-American man, as President of the United States; andWhereas, on February 22, 2012, people across the United States celebrated the groundbreaking of the National Museum of African American History and Culture, which opened to the public on September 24, 2016, on the National Mall in Washington, District of Columbia: Now, therefore, be itThat the Senate—(1)acknowledges that all people of the United States are the recipients of the wealth of history provided by Black culture;(2)recognizes the importance of Black History Month as an opportunity to reflect on the complex history of the United States, while remaining hopeful and confident about the path ahead;(3)acknowledges the significance of Black History Month as an important opportunity to commemorate the tremendous contributions of African Americans to the history of the United States;(4)encourages the celebration of Black History Month to provide a continuing opportunity for all people in the United States to learn from the past and understand the experiences that have shaped the United States; and(5)agrees that, while the United States began as a divided country, the United States must—(A)honor the contribution of all pioneers in the United States who have helped to ensure the legacy of the great United States; and(B)move forward with purpose, united tirelessly as a nation indivisible, with liberty and justice for all..